DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the intermediate part including an “upper end” and “lower end”. It is not clear if these are referring to the upper and lower surfaces of the handle, or not. Dependent 
Claim 1 recites a “horizontal planar surface” as well as “an upper end of a wall part”. It is not clear if these are the same element, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kyttanen et al [US 2018/0085972A1] in view of Stamp [Pat. No. 2,151,282].
Kyttanen et al teach a confection package comprising a plastic mould body (Figure 1-2, #1), a space for confection (Figure 5, #10), a space for a handle exterior (Figure 6, #5), a flat handle with interior and exterior parts (Figure 6, #12-14), the handle including an intermediate part with plural bends (Figure 7, #12C-D), a cover sheet sealed to a planar surface (Figure 8, #15, 4), a weir separating the confection space and exterior handle space (Figure 6, #3), the weir having a height at the height of the surrounding plane (paragraph 0054) and thus locating the handle above the plane, a freezable confection (Figure 5, #11; paragraph 0025), an air gap between the handle external part and the bottom of the space (Figure 6, #14, 5), and inserting a non-frozen confection (paragraph 0012). 

Stamp teaches a confection moulding system comprising a mould body with a space for confection (Figure 6, #,1, 4), a handle which extends into the mould space and has four bends (Figure 6, #A-E), an intermediate part of the handle extending above a planar surface (Figure 4 & 6, C), and a rounded upper surface to the handle (Figure 4, C). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed handle features into the invention of Kyttanen et al, in view of Stamp, since both are directed to confection mould systems, since Kyttanen et al already included a bent handle and a top cover sealed to the planar surface; since confection moulding systems commonly included a handle which extends into the mould space and has four bends (Figure 6, #A-E), an intermediate part of the handle extending above a planar surface (Figure 4 & 6, C), and a rounded upper surface to the handle (Figure 4, C) as shown by Stamp; since Kyttanen already included an embodiment with a weir having a flat upper surface leading to the handle space (Figure 11, #3, 5), since a handle with four bends would more closely follow the flat upper surface of the weir of Kyttanen as well as the wall of the handle space and thus provide a more secure attachment for the handle, and since securing the cover, handle, and planar surface together would have prevented unwanted movement of the various parts during storage which could have allowed the liquid confection to leak into the handle space as well as causing the confection to form in an unbalanced configuration in the combined invention of Kyttanen, in view of Stamp.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kyttanen, in view of Stamp, as applied above, and further in view of Tabaroni et al [Pat. No. 5,789,005].
Kyttanen and Stamp teach the above mentioned components. Kyttanen does not explicitly recite a shape symmetrical handle (claim 5). Tabaroni et al teach a confection molding system comprising a shape symmetrical handle having aligned interior and exterior parts .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 9-10 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 (particularly claim 4) of copending Application No. 17/418,333 in view of Stamp. The ‘333 application does not claim the intermediate part above the planar surface (claim 1).  Stamp teaches a confection moulding system comprising a mould body with a space for confection (Figure 6, #,1, 4), a handle which extends into the mould space and has four bends (Figure 6, #A-E), an intermediate part of the handle extending above a planar surface (Figure 4 & 6, C), and a rounded upper surface to the handle (Figure 4, C). It would have been obvious to one of ordinary skill in the art to incorporate the raised handle into the invention of ‘333, in view of Stamp, since both are directed to confection moulding systems, since ‘333 already included a handle in the package, since confection moulding systems commonly included a handle extending above the mould walls as shown by Stamp, since this would eliminated the need for the third recess space of ‘333, and since the lack of a recessed space would have enabled simpler manufacturing techniques in the system of ‘333.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Stamp is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Stamp is also directed to a moulding system for confections with handles.
Applicant argues that Kyttanen did not include a seal. However, Kyttanen clearly included a cover sealed to the mould body (Figure 8, #15; paragraph 0060) as well as preventing the confection from leaking into the exterior handle space (paragraph 0057).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed handle features into the invention of Kyttanen et al, in view of Stamp, since both are directed to confection mould systems, since Kyttanen et al already included a bent handle and a top cover sealed to the planar surface; since confection moulding systems commonly included a handle which extends into the mould space and has four bends (Figure 6, #A-E), an intermediate part of the handle extending above a planar surface (Figure 4 & 6, C), and a rounded upper surface to the handle (Figure 4, C) as shown by Stamp; and since securing the cover, handle, and planar surface together would have prevented unwanted movement of the various parts during storage which could have allowed the liquid confection to leak into the handle space as well as causing the confection to form in an unbalanced configuration in the combined invention of Kyttanen, in view of Stamp.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792